Exhibit 10.1

 

EXECUTION COPY

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT (“Agreement”) is by and between Luke Hayden (“Hayden”)
and PHH Corporation (the “Company”).

 

WHEREAS, Hayden’s employment with the Company ended effective March 12, 2012;
and

 

WHEREAS, the parties desire to provide for certain payments and benefits as
consideration for Hayden’s agreement to certain restrictive covenants and his
execution of a general release of claims.

 

NOW THEREFORE, intending to be legally bound hereby, the Company and Hayden
agree as follows:

 

Last Day of Employment

 

Hayden’s employment with the Company and all of its subsidiaries and affiliates
terminated on March 12, 2012 (the “Termination Date”).

 

Consideration

 

In consideration of Hayden’s execution of and failure to revoke the Release
Agreement contained in Exhibit A to this Agreement (the “Release”), and his
continued compliance with the terms and conditions of this Agreement, the
Company agrees to pay or provide the following payments and benefits:

 

(a)                                 Pay to Hayden severance in an amount equal
to his annual base salary of $468,000 for the 12-month period beginning on the
Termination Date.  The severance will be payable bi-weekly in accordance with
the Company’s normal payroll practices commencing within 21 days after the date
on which the Release becomes irrevocable, however, the by-weekly payments
scheduled to be paid after the Termination Date and before the first such
bi-weekly payment is made shall be made with the first such bi-weekly payment.

 

(b)                                 Pay to Hayden the annual bonus he earned for
2011 under the PHH Corporation Management Incentive Plan, as may be amended from
time to time, in the amount of $200,000, which amount shall be paid within 21
days after the date on which the Release becomes irrevocable.  No bonus will be
paid for 2012.

 

(c)                                  Reimburse Hayden’s payment of premiums for
COBRA coverage, if elected by Hayden and his eligible dependents, upon loss of
coverage under the Company’s group health plan due to his termination on the
Termination Date, until the earlier of (i) the date that Hayden becomes eligible
for coverage under another group health plan, or (ii) March 31, 2013.  The
Company will impute the amount of the COBRA premium during the period of COBRA
coverage as taxable income to Hayden.

 

1

--------------------------------------------------------------------------------


 

(d)                                 Reimburse Hayden for the cost of
outplacement assistance up to $15,000 for services through December 31, 2012.

 

None of the foregoing payments or benefits will be made or provided if this
Agreement and the Release have not been signed by Hayden, and the Release has
not become irrevocable, on or before July 6, 2012.  Payment and provision of the
foregoing benefits are conditioned on Hayden’s continued compliance with the
restrictive covenants in this Agreement.

 

All amounts paid and property transferred under this Agreement shall be subject
to applicable withholdings for federal, state, and local taxes.

 

Hayden acknowledges that: (A) the payments and benefits set forth in this
Agreement constitute full settlement of all his rights arising out of his
employment with the Company, (B) he has no entitlement under any other severance
or similar arrangement maintained by the Company, and (C) except as otherwise
provided specifically in this Agreement, the Company does not and will not have
any other liability or obligation to Hayden.  Hayden further acknowledges that,
in the absence of his execution of this Agreement and the Release, benefits and
payments specified in the “Consideration” section of the Agreement would not
otherwise be due to Hayden.

 

No Mitigation or Off-Set

 

Hayden is under no obligation to seek other employment and there shall be no
offset against amounts or benefits due to Hayden under this Agreement as a
result of any compensation that Hayden may earn in connection with future
employment.

 

Covenants Not to Compete

 

In further consideration for the benefits and payments set forth in this
Agreement, Hayden agrees that, for the period beginning on the date on which he
executes this Agreement and ending on the last day of the 12-month period after
the Termination Date (the “Restriction Period”), Hayden shall not compete with
the Company or any of its subsidiaries or affiliates (the “PHH Group”), as set
forth below:

 

(i)                                     Hayden agrees that he will not, directly
or indirectly, as an individual on Hayden’s own account, or as an independent
contractor, employee, consultant, agent, partner, member, joint venturer or
otherwise, provide any service or assistance, in any capacity or function, to
any business that is engaged in any of the businesses of or services provided by
the PHH Group, any businesses or services contemplated by the PHH Group and with
respect to which the PHH Group had expended significant resources, or any other
business or service otherwise competing with the businesses of the PHH Group, in
each case as in effect or determined as of his Termination Date or any time
during which Hayden provided services to the PHH Group, including, but not
limited to businesses in the fleet management, mortgage origination and/or
mortgage servicing industries, or any of the following: Mike Albert
Leasing, Inc.; Allstate Leasing, Inc.; ARI (Automotive Rentals, Inc.); Donlen
Corporation; Enterprises Leasing Company; GE Commercial Finance Fleet Services;
Emkay Vehicle Leasing; Lease Plan

 

2

--------------------------------------------------------------------------------


 

U.S.A.; Wheels, Incorporated; American Leasing; BBL; MotoLease; Merchants
Leasing; Sutton Leasing; ULTEA; SunTrust; Wells Fargo; The CEI Group; Fleet
Response; CCM; Union Leasing; Wells Fargo Home Mortgage; Bank of America
Mortgage; Chase Home Finance; CitiMortgage, Inc.; GMAC Residential Holdings;
SunTrust Mortgage, Inc.; MetLife Bank; Quicken Loans, Inc.; CTX Mortgage; Branch
Banking & Trust Co.; Pulte Mortgage; AmSouth Mortgage; Fifth Third Mortgage;
U.S. Bank Home Mortgage; Citizens Mortgage Corporation; and any successor entity
of any of the foregoing that is created by merger, consolidation or any other
similar transaction.

 

(ii)                               Hayden acknowledges that the PHH Group’s
businesses are conducted nationally and agrees that the restrictions herein
shall operate throughout the United States. Nothing herein shall prohibit Hayden
from being a passive owner of not more than 5% of the outstanding securities of
any publicly traded company that would be a competing company as described in
subsection (i) above, so long as Hayden has no active participation in the
business of such company.

 

(iii)                            Hayden agrees that he will not, directly or
indirectly, as an individual on Hayden’s own account, or as an independent
contractor, employee, consultant, agent, partner, member, joint venturer or
otherwise, solicit, induce or encourage, or permit any person or entity to
solicit, encourage, induce or attempt to induce on Hayden’s behalf during the
Restriction Period:

 

(1)                                 any person who was employed by the PHH Group
on the Termination Date, and/or any person who was employed by the PHH Group at
any time during the twelve-month period immediately preceding the Termination
Date, to terminate their employment with the PHH Group, or in any way interfere
with the relationship between the PHH Group and any employee thereof; or

 

(2)                                 any customer, client, supplier, licensee,
target identified for acquisition by the PHH Group, or other person or entity
that does business with the PHH Group to cease doing business with the PHH
Group, or in any way interfere with the relationship between any such persons or
entities and the PHH Group.

 

(iv)                           Hayden agrees that he will not, directly or
indirectly, as an individual on Hayden’s own account, or as an independent
contractor, employee, consultant, agent, partner, member, joint venturer or
otherwise, during the Restriction Period, call on, solicit or service any person
or entity who was a customer, client, target identified for acquisition by the
PHH Group, licensor or licensee of the PHH Group at any time during the
twelve-month period immediately preceding the Termination Date for any purpose
which directly or indirectly competes with the business of the PHH Group.

 

Hayden is subject to restrictive covenants contained in other agreements which
may be similar to those contained in this Section.  Hayden acknowledges the
foregoing and understands that the covenants contained in this Section are in
addition to, and not in substitution of, the covenants contained in such other
agreements, which shall also continue to survive.

 

3

--------------------------------------------------------------------------------


 

Hayden agrees and acknowledges that the promises and covenants not to compete
set forth above each have a unique, very substantial and immeasurable value to
the PHH Group, that the PHH Group is engaged in a highly competitive industry,
and that Hayden is receiving significant consideration in exchange for these
promises and covenants.  Hayden acknowledges that the promises and covenants set
forth above are necessary for the reasonable and proper protection of the PHH
Group’s legitimate business interests; and that each and every promise and
covenant is reasonable with respect to activities restricted, geographic scope
and length of time.

 

Confidential Information

 

Hayden acknowledges that as part of his employment with the PHH Group, he had
access to information that was not generally disclosed or made available to the
public. Hayden recognizes that in order to guard the legitimate interests of the
PHH Group, it is necessary for it to protect all confidential information.
Hayden agrees to keep secret all non-public, confidential and/or proprietary
information, matters and materials of the PHH Group, and personal confidential
or otherwise proprietary information regarding the PHH Group’s employees,
executives, directors or consultants affiliated with the PHH Group, including,
but not limited to, documents, materials or information regarding, concerning or
related to the PHH Group’s research and development, its business relationships,
corporate structure, financial information, financial dealings, fees, charges,
personnel, methods, trade secrets, systems, procedures, manuals, confidential
reports, clients or potential clients, financial information, business and
strategic plans, proprietary information regarding its financial or other
business arrangements with Hayden, sales representatives, editors and other
professionals with which it works, software programs and codes, access codes,
and other similar materials or information, as well as all other information
relating to the business of the PHH Group which is not generally known to the
public or within the fleet management and/or mortgage industries or any other
industry or trade in which the PHH Group competes (collectively, “Confidential
Information”), to which Hayden has had or may have access and shall not use or
disclose such Confidential Information to any person except (i) to the extent
required by applicable law, (ii) to his personal advisors, to the extent such
advisors agree to be bound by this provision, or (iii) to the minimum necessary
to enforce this Agreement. This obligation is understood to be in addition to
any agreements Hayden may have signed with the PHH Group or any of its
subsidiaries or affiliates concerning confidentiality and non-disclosure,
non-competition, non-solicitation, and assignment of inventions or other
intellectual property developments, which agreements will remain in full force
and effect, and in addition to any protections afforded the PHH Group under the
New Jersey Trade Secrets Act.

 

4

--------------------------------------------------------------------------------


 

Non-Disparagement

 

Hayden will not disparage or defame, through verbal or written statements or
otherwise, the PHH Group or any of its members, directors, officers, agents or
employees or otherwise take any action which could reasonably be expected to
adversely affect the reputation, business practices, good will, products and
services of the PHH Group or the personal or professional reputation of any of
the PHH Group’s members, directors, officers, agents or employees.

 

The Company, in its official capacity, will direct its officers and directors
not to disparage or defame, through verbal or written statements or otherwise,
Hayden or otherwise take any action which could reasonably be expected to
adversely affect Hayden’s reputation.

 

Neither this non-disparagement provision nor the cooperation section below shall
be construed to prevent any such person from testifying truthfully under oath in
a legal or regulatory proceeding or providing and truthful or accurate
information in connection with any disclosure, statement or document required by
law.

 

Acknowledgement and Enforcement

 

Hayden agrees and acknowledges that in the event of a breach or threatened
breach by Hayden of one or more of the covenants and promises described above in
“Covenants Not to Compete,” “Confidential Information,” and “Non Disparagement,”
the PHH Group will suffer irreparable harm that is not compensable solely by
damages.  Hayden agrees that under such circumstances, no further payments,
rights or benefits provided under the “Consideration” section this Agreement
will be due to Hayden, and Hayden must repay to the Company amounts described
under “Consideration” paid to him in cash, within 10 days after demand by the
Company, and the PHH Group shall be entitled, upon application to a court of
competent jurisdiction, to obtain injunctive or other relief to enforce these
promises and covenants.  The Company and any other member of the PHH Group will,
in addition to the remedies provided in this Agreement, be entitled to avail
itself of all such other remedies as may now or hereafter exist at law or in
equity for compensation and for the specific enforcement of the covenants in
this Agreement.  The remedies for breach of restrictive covenants in any equity
incentive award agreements with Hayden shall also continue to apply.  Resort to
any remedy provided for in this Agreement or provided for by law will not
prevent the concurrent or subsequent employment of any other appropriate remedy
or remedies or preclude the Company or PHH Group’s recovery of monetary damages
and compensation.

 

Cooperation

 

Hayden further agrees that, subject to reimbursement of his reasonable expenses,
he will cooperate fully with the Company and any of its subsidiaries and
affiliates and their counsel with respect to any matter (including any pending
or future litigation, investigations, or governmental proceedings) which relates
to matters with which Hayden was involved during his employment with the
Company. Hayden will render such cooperation in a timely manner upon reasonable
notice from the Company.

 

5

--------------------------------------------------------------------------------


 

Challenge

 

If Hayden violates or successfully challenges the enforceability of any
provisions of this Agreement, no further payments, rights or benefits provided
under the “Consideration” section this Agreement will be due to Hayden. However,
Hayden may seek clarification from the Company of his rights and obligations
under this Agreement, and, if a dispute remains after seeking clarification,
Hayden may raise a dispute regarding his rights under this Agreement pursuant to
the Arbitration provisions of this Agreement.

 

Arbitration

 

Any dispute arising under this Agreement or the Release executed in connection
with this Agreement will be resolved by arbitration administered exclusively in
Cherry Hill, New Jersey, by JAMS, or at such other location in New Jersey which
is mutually agreeable to the parties and the selected JAMS arbitrator or
arbitrators by JAMS, pursuant to its then-prevailing Employment Arbitration
Rules & Procedures, before an arbitrator or arbitrators whose decision shall be
final, binding and conclusive on the parties, and judgment on the award may be
entered in any court having jurisdiction.  The Company shall bear any and all
costs of the arbitration process, excluding any attorneys’ fees or other costs
incurred by Hayden with regard to such arbitration.  Hayden and the Company
further acknowledge and agree that, due to the nature of the confidential
information, trade secrets, and intellectual property belonging to the PHH Group
to which Hayden has been given access, and the likelihood of significant harm
that the PHH Group would suffer in the event that such information was disclosed
to third parties, nothing in this paragraph shall preclude the Company or any
other member of the PHH Group from seeking injunctive relief to prevent Hayden
from violating, or threatening to violate, the terms under the “Covenants Not to
Compete,” “Confidential Information” and “Non-Disparagement” sections of this
Agreement.

 

Miscellaneous

 

No Admission of Liability.  This Agreement is not to be construed as an
admission of any violation of any federal, state or local statute, ordinance or
regulation or of any duty owed by the Company or any other person to Hayden, or
by Hayden or any other person to the Company.  There have been no such
violations, and both the Company and Hayden specifically deny any such
violations.

 

Absence of Reliance. Hayden acknowledges that in agreeing to this Agreement, he
has not relied in any way upon representations or statements of the Company
other than those representations or statements set forth in this Agreement.

 

No Reinstatement.  Hayden agrees that he will not apply for reinstatement with
the Company or any other member of the PHH Group or seek in any way to be
reinstated, re-employed or hired by the Company or any other member of the PHH
Group in the future.

 

Section Headings. The section headings are solely for convenience of reference
and shall not in any way affect the interpretation of this Agreement.

 

6

--------------------------------------------------------------------------------


 

Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by United States certified mail, return receipt
requested, or by overnight courier, postage prepaid, to the Company at its
corporate headquarters address, to the attention of the Secretary of the
Company, or to Hayden at the home address most recently communicated by Hayden
to the Company in writing.

 

409A Compliance.  The parties agree that the payments and benefits under
“Consideration” in this Agreement will not be subject to the 6 month delay in
payment described in Section 409A of the Internal Revenue Code and the Treasury
Regulations thereunder (“Section 409A”) due to application of exemptions under
Section 409A, including Treasury Regulation Section 1.409A-1(b)(9)(iii) (the
“two times, two year rule”) and Treasury Regulation Section 1.409A-1(b)(4) (the
“short-term deferral rule”).  For purposes of Section 409A, the right to a
series of installment payments under this Agreement shall be treated as a right
to a series of separate payments.

 

With respect to any reimbursement of expenses of, or any provision of in-kind
benefits to, Hayden, as specified under this Agreement, that are not exempt from
Section 409A, such reimbursement of expenses or provision of in-kind benefits
shall be subject to the following conditions: (1) the expenses eligible for
reimbursement or the amount of in-kind benefits provided in one taxable year
shall not affect the expenses eligible for reimbursement or the amount of
in-kind benefits provided in any other taxable year; (2) the reimbursement of an
eligible expense shall be made no later than the end of the year after the year
in which such expense was incurred; and (3) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.

 

Successors and Assigns.  This Agreement will inure to the benefit of and be
binding upon the Company and Hayden and their respective successors, executors,
administrators and heirs. Hayden may not make any assignment of this Agreement
or any interest herein, by operation of law or otherwise.  The Company may
assign this Agreement to any successor to all or substantially all of its assets
and business by means of liquidation, dissolution, merger, consolidation,
transfer of assets, or otherwise.

 

Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law. 
However, if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

 

Entire Agreement; Amendments.  Except as otherwise expressly provided herein,
this Agreement contains the entire agreement and understanding of the parties
hereto relating to the subject matter hereof, and merges and supersedes all
prior and contemporaneous discussions, agreements and understandings of every
nature relating to the subject matter hereof.  This

 

7

--------------------------------------------------------------------------------


 

Agreement may not be changed or modified, except by an agreement in writing
signed by each of the parties hereto.

 

Governing Law.  This Agreement will be governed by, and enforced in accordance
with, the laws of the State of New Jersey without regard to the application of
the principles of conflicts of laws.

 

Counterparts and Facsimiles.  This Agreement may be executed, including
execution by facsimile signature, in multiple counterparts, each of which will
be deemed an original, and all of which together will be deemed to be one and
the same instrument.

 

IN WITNESS WHEREOF, Hayden and the Company have executed as of the dates
specified below.

 

 

 

/s/ Luke Hayden

 

Luke Hayden

 

 

 

Date:

 June 13, 2012

 

 

 

 

 

 

 

PHH CORPORATION

 

 

 

 

 

By:

/s/ Adele Barbato

 

 

 

 

Date:

 June 25, 2012

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

RELEASE AGREEMENT

 

THIS RELEASE (the “Release”) is entered into between Luke Hayden (“Hayden”) and
PHH Corporation, a Maryland corporation (the “Company”), for the benefit of the
Company. The entering into and non-revocation of this Release is a condition to
Hayden’s right to receive the severance payments and benefits under the
Separation Agreement by and between the Company and Hayden which has been
executed by Hayden on June 13, 2012 (the “Separation Agreement”).

 

Accordingly, Hayden and the Company agree as follows.

 

1.                                      In consideration for the severance
payments and other benefits provided to Hayden by the Separation Agreement to
which Hayden is not otherwise entitled, and the sufficiency of which Hayden
acknowledges, Hayden represents and agrees, as follows:

 

(a)                                                                                
Hayden, for himself, his heirs, administrators, representatives, executors,
successors and assigns (collectively “Releasers”), hereby irrevocably and
unconditionally releases, acquits and forever discharges and agrees not to sue
the Company or any of its subsidiaries, divisions, affiliates and related
entities and their respective current and former directors, officers,
shareholders, trustees, employees, consultants, independent contractors,
representatives, agents, servants, successors and assigns and all persons acting
by, through or under or in concert with any of them (collectively “Releasees”),
from all rights and liabilities up to and including the date of this Release
arising under or relating to the employment of Hayden and from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of actions, suits, rights, demands,
costs, losses, debts and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected and any claims of wrongful discharge, breach of
contract, implied contract, promissory estoppel, defamation, slander, libel,
tortious conduct, employment discrimination or claims under any federal, state
or local employment statute, law, order or ordinance, including but not limited
to any rights or claims arising under Title VII of the Civil Rights Act of 1964,
as amended, the Age Discrimination in Employment Act of 1967, as amended, 29
U.S.C. § 621 et seq. (“ADEA”), the New Jersey Law Against Discrimination, N.J.
Stat. Ann. § 10:5-1 et seq., and the New Jersey Equal Pay Act, N.J. Stat. Ann. §
34:11-56.1 et seq., the New Jersey Family Leave Act, N.J. Stat. Ann. § 34:11B-1
et seq., and the New Jersey Conscientious Employee Protection Act, N.J. Stat.
Ann.  § 34:19-1 et seq., all as amended, or any other federal, state or
municipal ordinance relating to discrimination in employment.  The recitation of
any particular law or statute is for purposes of example only, and does not in
any way limit the broad scope of this release.  Nothing contained herein shall
restrict the parties’ rights to enforce the terms of the following: this
Release, the Separation Agreement, any vested benefits under retirement plans
sponsored by the Company, coverage under any officers’ and directors’ liability
insurance policies, and rights of defense (or the cost thereof) or
indemnification under the Company’s bylaws or charter or resolution of the
Company’s Board of Directors.

 

--------------------------------------------------------------------------------


 

(b)                                                                                
To the maximum extent permitted by law, Hayden agrees that he has not filed, nor
will he ever file, a lawsuit asserting any claims which are released by this
Release, or to accept any benefit from any lawsuit which might be filed by
another person or government entity based in whole or in part on any event, act,
or omission which is the subject of this Release.

 

(c)                                                                                 
This Release specifically excludes Hayden’s indemnification as an officer and
employee of the Company or any affiliate thereof. Nothing contained in this
Release shall release Hayden from his obligations, including any obligations to
abide by restrictive covenants under the Separation Agreement, that continue or
are to be performed following termination of employment.

 

(d)                                                                                
The parties agree that this Release shall not affect the rights and
responsibilities of the US Equal Employment Opportunity Commission (hereinafter
“EEOC”) to enforce ADEA and other laws. In addition, the parties agree that this
Release shall not be used to justify interfering with Hayden’s protected right
to file a charge or participate in an investigation or proceeding conducted by
the EEOC. The parties further agree that Hayden knowingly and voluntarily waives
all rights or claims (that arose prior to Hayden’s execution of this Release)
the Releasers may have against the Releasees, or any of them, to receive any
benefit or remedial relief (including, but not limited to, reinstatement, back
pay, front pay, damages, attorneys’ fees, experts’ fees) as a consequence of any
investigation or proceeding conducted by the EEOC.

 

2.                                      Hayden acknowledges that the Company has
specifically advised him of the right to seek the advice of an attorney
concerning the terms and conditions of this Release. Hayden further acknowledges
receipt of a copy of this Release, and has been afforded twenty-one (21) days in
which to consider the terms and conditions set forth above prior to signing this
Release (although he may elect not to use the full 21-day period at his option),
and that changes to this Agreement, material or otherwise, do not extend the
21-day period.  By executing this Release, Hayden affirmatively acknowledges
sufficient and reasonable time to review this Release and to consult with an
attorney concerning Hayden’s legal rights prior to the final execution of this
Release. Hayden has carefully read this Release and fully understands its terms.
Hayden understands that he may revoke this Release within seven (7) days after
signing this Release. Revocation of this Release must be made in writing and
must be received by the General Counsel of PHH Corporation, 3000 Leadenhall
Road, Mail Stop LGL, Mt. Laurel, NJ 08054 within the time period set forth
above.

 

3.                                      This Release will be governed by and
construed in accordance with the laws of the State of New Jersey, without giving
effect to any choice of law or conflicting provision or rule (whether of the
State of New Jersey or any other jurisdiction) that would cause the laws of any
jurisdiction other than the State of New Jersey to be applied. In furtherance of
the foregoing, the internal law of the State of New Jersey will control the
interpretation and construction of this agreement, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply. The provisions of this Release
are severable, and if any part or portion of it is found to be unenforceable,
the other paragraphs shall remain fully valid and enforceable. This Release
shall become effective and enforceable on the eighth day following its execution
by Hayden, provided he does not exercise his right of

 

2

--------------------------------------------------------------------------------


 

revocation as described above. If Hayden fails to sign this Release or revokes
his signature, this Release will be without force or effect, and Hayden shall
not be entitled to the severance payments or benefits under the Separation
Agreement.

 

 

PHH CORPORATION

 

 

 

 

 

 

By:

/s/ Adele Barbato

 

 

 

 

Date:

June 25, 2012

 

 

I, LUKE HAYDEN, HAVING READ THE FOREGOING RELEASE, UNDERSTANDING ITS CONTENT AND
HAVING HAD AN OPPORTUNITY TO CONSULT WITH COUNSEL OF MY CHOICE, DO HEREBY
KNOWINGLY AND VOLUNTARILY SIGN THIS AGREEMENT, THEREBY WAIVING AND RELEASING MY
CLAIMS, ON JUNE 13, 2012.

 

 

 

/s/ Luke Hayden

 

Luke Hayden

 

3

--------------------------------------------------------------------------------